FILED
                             NOT FOR PUBLICATION                            JUN 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD EARL LEGARDY,                             No. 12-15893

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00676-KJD-PAL

  v.
                                                 MEMORANDUM *
I. CEBALLOS, Law Librarian,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Kent J. Dawson, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       California state prisoner Ronald Earl Legardy appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging claims arising out

of the disclosure of information in his confidential legal materials. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s rulings regarding both an evidentiary hearing, Kashin v. Kent, 457

F.3d 1033, 1043 (9th Cir. 2006), and default judgment, Eitel v. McCool, 782 F.2d

1470, 1471 (9th Cir. 1986). We affirm.

      The district court did not abuse its discretion in denying Legardy’s motion

for an evidentiary hearing because Legardy had an opportunity to submit written

evidence and there were no factual issues warranting a hearing. See Fed. R. Civ. P.

55(b)(2) (court “may” conduct hearings to establish the truth of any allegation by

evidence before entering default judgment); Kashin, 457 F.3d at 1043 (“While the

district court has the discretion to hold an evidentiary hearing, it ‘should not do so

if the certification, the pleadings, the affidavits, and any supporting documentary

evidence do not reveal an issue of material fact.’” (citation omitted)).

      The district court did not abuse its discretion in denying Legardy’s motion

for default judgment because Legardy failed to establish the merits of his § 1983

claim. See Eitel, 782 F.2d at 1471-72 (setting forth factors for entry of default

judgment and noting the strong policy in favor of deciding cases on their merits);

Aldabe v. Aldabe, 616 F.2d 1089, 1092-93 (9th Cir. 1980) (affirming denial of

default judgment based on “the lack of merit in” plaintiff’s § 1983 claims).

      The district court did not abuse its discretion in denying Legardy’s motion to

alter or amend judgment because Legardy failed to establish grounds for such


                                           2                                     12-15893
relief. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993) (setting forth standard of review and discussing grounds for

reconsideration under Fed. R. Civ. P. 59(e)).

      AFFIRMED.




                                          3                                  12-15893